Citation Nr: 0123900	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  90-44 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for depression, 
secondary to a spine disorder.  

4.  Entitlement to service connection for a gastro-intestinal 
disorder, to include duodenitis, peptic ulcer disease, 
gastritis and gastroenteritis.

5.  Entitlement to service connection for an eye condition, 
to include as a residual of a cornea abrasion. 

6.  Entitlement to service connection for conjunctivitis, to 
include allergic conjunctivitis.  

7.  Entitlement to service connection for sinusitis.  

8.  Entitlement to service connection for allergic rhinitis.  

9.  Entitlement to service connection for nicotine 
dependence.  

10.  Entitlement to service connection for hypertension, 
secondary to a nicotine dependence disorder.  


REPRESENTATION

Appellant represented by:	James Stanley, Esq. 


WITNESS AT HEARINGS ON APPEAL

Appellant and I. D.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served as a member of the Arkansas National 
Guard from January 1969 to October 1983 with the following 
periods of active duty and active duty for training:

1.   February 2, 1969 to June 1, 
1969
2.   August 3, 1969 to August 17, 
1969
3.   July 12, 1970 to July 26, 1970
4.   July 1, 1971 to July 15, 1971
5.   July 8, 1972 to July 22, 1972
6.   May 19, 1973 to June 2, 1973
7.   September 15, 1973 to September 
22, 1973
8.   June 15, 1974 to June 29, 1974
9.   May 17, 1975 to May 31, 1975
10. September 6, 1975 to September 
10, 1975
11. April 16, 1976 to August 1, 1976 
12. August 3, 1977 to August 13, 
1977
13. September 3, 1977 to September 
6, 1977
14. September 7, 1977 to September 
9, 1977
15. December 1, 1977 to January 2, 
1978
16. January 3, 1978 to February 7, 
1978
17. July 8, 1978 to July 22, 1978
18. August 31, 1978 to September 1, 
1978
19. December 17, 1978 to December 
21, 1978
20. January 24, 1980 to January 26, 
1980
21. May 17, 1980 to May 31, 1980
22. May 16, 1981 to May 30, 1981
23. August 10, 1981 to August 11, 
1981
24. January 3, 1982 to January 10, 
1982
25. March 23, 1982
26. May 1, 1982 to May 15, 1982

This case initially came before the Board from decisions 
rendered by the Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Specifically, 
claims for service connection for an eye condition and a 
conjunctivitis condition were denied in a November 1989 
rating decision (RD), and were subsequently remanded by the 
Board in April 1991.

Subsequently, the RO issued a March 1994 rating decision 
holding that new and material evidence had not been received 
to reopen a claim for a cervical spine disability.  By means 
of a February 1995 rating decision, the RO held that new and 
material evidence had not been received sufficient to reopen 
a gastrointestinal disorder, to include duodenitis, peptic 
ulcer disease, gastritis and gastroenteritis.  In this 
February 1995, a claim for service connection for sinusitis 
was denied.  By means of a June 1997 rating decision, a claim 
for service connection for allergic rhinitis was denied.  
Lastly, the RO denied the claims for service connection for 
depression, on a secondary basis due to a spine disorder; for 
a nicotine dependence disorder; for hypertension, on a 
secondary basis due to nicotine dependence; and for a lumbar 
spine condition in a December 1998 rating decision.  

Regional office hearings were held in September 1977, April 
1978, April 1990, April 1993, March 1994, May 1997 and in 
April 1999.  A hearing was held before the undersigned Member 
of the Board, sitting in Little Rock, Arkansas, in October 
1999.  

In July 2000, the Board issued a decision which reopened the 
veteran's claims of service connection for a cervical spine 
disorder and a gastro-intestinal disorder.  In this decision, 
the Board denied service connection for a cervical spine 
disorder, a back disorder, depression, peptic ulcer disease, 
gastro-intestinal disorder, eye condition, conjunctivitis, 
sinusitis, allergic rhinitis, nicotine dependence, and 
hypertension.  The Board also held that an independent 
medical expert's opinion was not warranted.  The issues of 
entitlement to service connection for a shingles disorder, 
entitlement to an increased evaluation for a status post 
operative hemorrhoid disability, and for entitlement to a 
TDIU were remanded to the RO for further development. 

Pursuant to a March 2001 Appellee's Unopposed Motion for 
Remand and to Stay Proceedings, the Court issued an April 
2001 Order, vacating the part of the July 2000 Board decision 
that denied service connection for nicotine dependence and 
hypertension and the part of the decision that held that an 
independent medical expert's opinion was unwarranted.   In 
July 2001, the Court issued an Order revising it's April 2001 
Order to vacate that part of the Board decision denying 
claims for service connection and an independent medical 
expert's opinion.  


REMAND

As noted by the Court in its April 2001 Order, here has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5107 (West Supp. 2001). Recently, VA has 
promulgated regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, these recent changes in the law eliminate 
the concept of a well-grounded claim, redefine the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  These 
changes in the law are applicable to all claims filed on or 
after the date of enactment of the VCAA.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Under the VCAA, VA has a duty to 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate the veteran's claim, 
including a medical examination.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  While the claims folder shows that 
the veteran has undergone various private and VA 
examinations, these examinations do not include adequate 
medical opinions as to the etiology of the veteran's present 
back disabilities.  New VA examinations would be probative in 
ascertaining the etiology of the veteran's claimed service 
connected disabilities.   The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

With regard to the veteran's claims for service connection 
for cervical spine and back disabilities, the Board notes 
that the veteran has a history of a preservice motor vehicle 
accident that resulted in an injury to his cervical spine.  
He alleges, in essence, that his present neck disability is 
either a different disability that occurred after an 
inservice injury, or was aggravated by his active duty.  The 
Board is of the opinion that a new VA examination would be 
probative in ascertaining the etiology of any current 
cervical spine or back disability.  While diagnoses of 
degenerative arthritis, cervical spine, C5-C7, and 
hypertrophic degenerative arthritis of facet, L5-S1 levels, 
bilaterally, are noted in a June 1998 orthopedic examination 
report, the examiner did not proffer an opinion as to the 
etiology or onset of these disorders.  Accordingly, the Board 
finds that a new examination would be probative in 
ascertaining the etiology of any present cervical spine and 
back disabilities.  The issue of entitlement to service 
connection for depression, secondary to a spine disorder, is 
inextricably intertwined with the issue of entitlement to 
service connection for a back disorder, and accordingly must 
be remanded as well.

With regard to the veteran's claims for service connection 
for a gastro-intestinal disorder, the Board notes that, in an 
August 1995 statement, a private physician has indicated that 
a May 1969 inservice notation of nausea is consistent with 
peptic ulcer disease and that it is "highly rational" that 
this represents "the beginning or date of onset" of this 
disorder.  In an April 1996 statement, this physician 
subsequently opined that the veteran's "current 
gastrointestinal problems may have their etiology while he 
was in the military service during the period 1969-1983."  
However, The United States Court of Appeals for Veteran's 
Claims, formerly the United States Court of Veterans Appeals, 
(Court) has held that a medical opinion expressed in terms of 
"may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  Bostain v. West, 
11 Vet. App. 124, 127 (1998), see also Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  In light of the foregoing, the Board is 
of the opinion that a new examination would be probative in 
ascertaining the specific etiology or onset of any current 
gastrointestinal disorder. 

With respect to the veteran's claims for service connection 
for a current eye disability and conjunctivitis, the Board 
notes that a July 21, 1978, service medical records shows 
that the veteran reported waking up with a scratchy feeling 
in his right eye, but he could not recall when a foreign body 
may have entered his eye.  An assessment of embedded cornea, 
FB [foreign body], right eye, is indicated.  A sick call slip 
notes that he was treated for a foreign object in his right 
eye and that burning and irritation were still present.  A 
partially legible copy of a July 1978 record, received by VA 
in December 1987, shows that the veteran was disabled from 
July 23, 1978, to July 27, 1978, "due to [illegible], OU, 
small corneal abrasion, OS."  Records dated in August 1978 
show that the veteran was disabled from August 1, to August 
5, 1978, and from August 6 to August 8, due to 
conjunctivitis.  Post service VA medical evidence is 
significant for a purported history of conjunctivitis with no 
present diagnosis given.  However, the most recent medical 
evidence pertaining to the veteran's alleged eye conditions 
is dated in the early 1990s.  In light of the length of time 
that has transpired and in order to assist the veteran in 
developing his claim, the Board is of the opinion that a new 
examination would be probative in ascertaining whether the 
veteran's complaints of an eye condition manifested during 
active duty for training has resulted in present disability.  

With respect to the veteran's claims of service connection 
for sinusitis and rhinitis, the veteran was treated for 
postnasal drip in April 1969.  Although he complained of 
sinus problem in May 1969, a chronic sinusitis or rhinitis 
disorder was not diagnosed.  In light of current private 
medical evidence diagnosing sinusitis and rhinitis, the Board 
is of the opinion that a new examination would be probative 
in ascertaining the etiology of these present conditions. 

The Board notes that the veteran also claims entitlement to 
service connection for nicotine dependence as well as 
hypertension secondary to nicotine dependence.  The Board 
notes that he has not been afforded a VA examination or 
opinion with respect to these claims.  Accordingly, pursuant 
to the VCAA, a remand is necessary to ascertain the etiology 
or onset of these disabilities.  

To reiterate, while the Board has reviewed the claims file 
and identified certain assistance that must be rendered to 
comply with the VCAA, it is the RO's responsibility to ensure 
that all appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all health care providers 
who have treated the veteran for his 
alleged service connected disabilities, 
listed as issues above, since July 2001.  
After securing the necessary releases, 
the RO should obtain these records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  Thereafter, the veteran should be 
afforded a VA examination(s), with an 
appropriate health care provider, to 
ascertain the etiology or date of onset 
of any current cervical spine disability, 
back disability, depression, gastro-
intestinal disorder, eye condition, 
conjunctivitis, sinusitis, rhinitis, 
nicotine dependence, and/or hypertension.  
The RO should insure that efforts to 
notify the veteran of any scheduled VA 
examination(s) are documented within the 
claims folder.  

The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).  The examiner(s) should 
review the results of any testing prior 
to completion of the report(s).  The 
examiner(s) should provide complete 
rationale for all conclusions reached.  

The examiner(s) should provide the 
following information:

a) The examiner(s) should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.  The examiner(s) should 
also review the veteran's relevant 
periods of active duty and inactive 
duty for training prior to the 
examination.  

b)  The examiner(s) should identify 
any and all cervical spine and/or 
back disabilities that are currently 
shown or otherwise indicated by the 
medical evidence.  

For each cervical spine or back 
disability that is found on 
examination, or otherwise indicated 
in the medical record, the examiner 
should proffer an opinion as to 
whether the disability is "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service, to include active duty for 
training.  

If a cervical spine or back 
disability is shown to have 
preexisted active service or active 
duty for training, the examiner 
should proffer an opinion as to 
whether the preexisting disability  
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
increased in severity during active 
service or active duty for training, 
or was otherwise aggravated by 
active service or a period of active 
duty for training. 

c)  The examiner(s) should state 
whether depression is presently 
shown or otherwise indicated by the 
medical evidence.  If so shown or 
indicated, the examiner should 
proffer an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service or active duty for training. 

d)  The examiner(s) should identify 
each gastrointestinal disorder that 
is presently shown or otherwise 
indicated by the medical evidence.  
For each disability present shown or 
indicated, the examiner should 
proffer an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service or a period of active duty 
for training. 

e)  The examiner(s) should identify 
each eye disorder, to include 
conjunctivitis and allergic 
conjunctivitis, that is presently 
shown or otherwise indicated by the 
medical evidence.  For each 
disability present shown or 
indicated, the examiner should 
proffer an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service or a period of active duty 
for training. 

f)  The examiner(s) should indicate 
whether sinusitis or allergic 
rhinitis are presently shown or 
otherwise indicated by the medical 
evidence.  For each disability 
present shown or indicated, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service or a period of active duty 
for training. 

g)  The examiner(s) should indicate 
whether nicotine dependence and 
hypertension are presently shown or 
otherwise indicated by the medical 
evidence.  For each disability 
present shown or indicated, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service or a period of active duty 
for training. 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s).

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



